ORDER

PER CURIAM.
John Anderson (Plaintiff) appeals from the judgment sustaining the motion to dismiss his election contest petition against Vicki Lynn Auping (Defendant). Plaintiff was the loser in a three-way election contest for two vacant seats on the Board of Trustees of the Village of New Melle; Defendant was one of the two successful candidates in that race. The sole question presented here is whether a trial court has jurisdiction to proceed in an election contest action where there was more than one successful candidate and the petitioner has failed to name as parties all successful candidates. As the court below correctly concluded, the answer to that question is “no”. Arnold v. Hoester, 682 S.W.2d 90 (Mo.App. E.D.1984). Any further discussion would have no precedential value. We affirm the judgment pursuant to Rule 84.16(b).